DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8 June 2022, with respect to the indefiniteness rejection of claim 1 have been fully considered and are persuasive.  The rejection of 8 March 2022 has been withdrawn. 

Applicant's arguments filed with respect to the prior art rejection of claim 1 have been fully considered but they are not persuasive. With regards to claims 1 and 7, applicant argues that Park (US-10145053-B2) does not teach or make obvious “the particular configuration of elements recited in amended claim 1, including the sliding switch actuator configured for sliding back and forth in a reciprocal motion within the circuit board assembly and lid switch mounted on the circuit board assembly”. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner maintains that as Hapke (US-8736406-B2) discloses the functional mechanism including the lid switch and sliding switch actuator, one of ordinary skill in the art would have recognized that the components of such a mechanism could be mounted on a circuit board in the style of Park to achieve a more compact assembly. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Objections
Claims 1 and 7 objected to because of the following informalities:  claims 1 and 7 recite multiple instances of "an appliance". The following instances should be amended to "the appliance".  Appropriate correction is required.

Claim 2 objected to because of the following informalities:  claim 1 recites "  Appropriate correction is required.

Claim 6 objected to because of the following informalities:  claim .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke (US-8736406-B2) in view of Park (US-10145053-B2).

With regards to claim 1, Hapke discloses an appliance lock (25 Figure 1) comprising: 
a locking mechanism (comprising lid pawl 26 and locking pin 40, Figure 2) comprising an actuation zone (Figure 3) in which a circuit (comprising lid switch button 50, Figure 3 [see 76, Figure 10]) is completed (Col 5 Para 3) to render an appliance (10 Figure 1) operable (Col 5 Para 5);
a magnetic actuator (comprising the sliding switch actuator 44 and lid switch button 50, Figure 3 [as is consistent with Para 0101 and Figure 42 of the instant specification) for an appliance;
a lid pawl (26 Figure 2) as a latch for a lid (12 Figure 2) of an appliance (10 Figure 1), for restricting movement of the lid of the appliance (Col 5 Para 2), wherein the lid pawl receives and retains (Col 5 Lines 16-17) a lid pawl repelling magnet (46 Figure 3); 
a sliding switch actuator (44 Figure 3) configured for sliding back and forth in a reciprocal motion (47 Figure 3, Col 5 Lines 13-16), wherein the sliding switch actuator receives and retains a switch actuator repelling magnet (48 Figure 3), such that the lid pawl repelling magnet and the switch actuator repelling magnet are configured with like poles in a facing relationship (N poles of 46 and 48, Figure 3) to repel each other when the lid pawl is moved into the actuation zone (Figure 3) of the locking mechanism; and 
a lid switch (LID SWITCH, Figure 10) including a lid switch button (50 Figure 3), wherein magnetic repulsion from the two like poles of the respective switch actuator repelling magnet and the lid pawl repelling magnet facing each other in the actuation zone moves the sliding switch actuator into an actuation position with the lid switch button (Col 5 Para 3), thus completing the circuit (see 76, Figure 10), thereby allowing the appliance to operate (Col 5 Para 5).
Hapke does not disclose a circuit board assembly.
However, Park discloses a similar appliance latch in which a magnetic lid sensor (110 Figure 10) is mounted on a circuit board assembly (350 Figure 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the lid switch and sliding switch actuator of Hapke on a circuit board assembly in the style of Park. One would have been motivated to mount these components on a circuit board to create a more compact assembly by integrating mechanical and electrical components of the appliance lock.
Thus, Hapke in view of Park teaches a circuit board assembly (350 Figure 10 – Park) having a magnetic actuator for an appliance;
a sliding switch actuator (44 Figure 3 – Hapke) configured for sliding back and forth in a reciprocal motion within the circuit board assembly, and
a lid switch (LID SWITCH, Figure 10 – Hapke) mounted on the circuit board assembly.

With regards to claim 2, Hapke in view of Park teaches the appliance lock of claim 1,
wherein the sliding switch actuator (44 Figure 3 – Hapke) is configured for sliding back and forth in a reciprocal motion (47 Figure 3, Col 5 Lines 13-16 – Hapke) within the circuit board (350 Figure 10 – Park).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Park in further view of Finney (US-10590587-B2).

With regards to claim 3, Hapke in view of Park teaches the appliance lock of claim 1. 
Hapke is silent on the fabrication process of the lid pawl (26 Figure 2).
However, Finney discloses a similar appliance latch wherein the lid pawl (26 Figure 3) is formed as a single molded component (Col 5 Lines 38-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lid pawl of Hapke as a single molded component. One would have been motivated to choose this process in order to inexpensively produce a large number of lightweight and durable plastic components.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Park in further view of Larkner (US-20200268149-A1).

With regards to claim 4, Hapke in view of Park teaches the appliance lock of claim 1.
Hapke does not disclose that lid pawl comprises a pawl breakage area.
However, Larkner discloses an appliance latch in which the lid pawl (240 Figure 21) comprises a pawl breakage area (248 Figure 21) such that a detached lower section of the pawl breaks off when the lid is forced open (Para 0099), being pulled over a locking pin (252 Figure 21 – Larkner / 40 Figure 2 – Hapke).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pawl breakage area of Larkner to the lid pawl of Hapke. One would have been motivated to make this addition so that the appliance latch can be opened by force in the event of an emergency.

With regards to claim 5, Hapke in view of Park in further view of Larkner teaches the appliance lock of claim 4, 
wherein the pawl breakage area (248 Figure 21 – Larkner) comprises a groove that represents a tapered, frangible portion (Para 0099 – Larkner) that breaks from contact between the lid pawl (26 Figure 2 – Hapke) and the locking pin (40 Figure 2 – Hapke) in the event of a forced open lid (12 Figure 2 – Hapke).
Larkner does not disclose two grooves. However, In re Harza, (274 F.2d 669, 124 USPQ 378 (CCPA 1960)) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second lid pawl with a second groove and pawl breakage area, in order to provide a more secure latch during normal operation.

With regards to claim 6, Hapke in view of Park in further view of Larkner teaches the appliance lock of claim 4, 
wherein the detached (Para 0099 – Larkner) lower section (30 Figure 2 – Hapke) of the pawl (26 Figure 2 – Hapke) is configured for retaining the lid pawl retaining magnet (46 Figure 3), such that the breaking off prevents the sliding switch actuator (44 Figure 3) from engaging the lid switch (LID SWITCH, Figure 10), and thereby the lid switch button cannot be actuated, rendering the appliance inoperable (due to the absence of magnetic actuation, Col 5 Para 5 – Hapke).

With regards to claim 7, Hapke discloses an appliance lock (25 Figure 1) comprising: 
a locking mechanism (comprising lid pawl 26 and trap 40, Figure 2) comprising an actuation zone (Figure 3) in which a circuit (comprising lid switch button 50, Figure 3 [see 76, Figure 10]) is completed (Col 5 Para 3) to render an appliance (10 Figure 1) operable (Col 5 Para 5); 
Hapke does not disclose a circuit board assembly.
However, Park discloses a similar appliance latch in which a magnetic lid sensor (110 Figure 10) is mounted on a circuit board assembly (350 Figure 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the lid switch and sliding switch actuator of Hapke on a circuit board assembly in the style of Park. One would have been motivated to mount these components on a circuit board to create a more compact assembly by integrating mechanical and electrical components of the appliance lock.
Thus, Hapke in view of Park teaches a circuit board assembly (350 Figure 10 – Park) having a magnetic actuator (comprising the sliding switch actuator 44 and lid switch button 50, Figure 3 – Hapke [as is consistent with Para 0101 and Figure 42 of the instant specification) for an appliance; 
a lid pawl (26 Figure 2 – Hapke) as a latch for a lid (12 Figure 2) of an appliance, for restricting movement of the lid of the appliance (Col 5 Para 2).
Hapke does not disclose that lid pawl comprises a pawl breakage area.
However, Larkner discloses an appliance latch in which the lid pawl (240 Figure 21) comprises a pawl breakage area (248 Figure 21) such that a detached lower section of the pawl breaks off when the lid is forced open (Para 0099), being pulled over a locking pin (252 Figure 21 – Larkner / 36 Figure 2 – Hapke).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pawl breakage area of Larkner to the lid pawl of Hapke. One would have been motivated to make this addition so that the appliance latch can be opened by force in the event of an emergency.
Thus Hapke in view of Park in further view of Larkner teaches that the lid pawl (26 Figure 2 – Hapke) comprises a pawl breakage area (248 Figure 21 – Larkner) for defining a detached (Para 0099 – Larkner) lower section (30 Figure 2 – Hapke) that receives and retains (Col 5 Lines 16-17 – Hapke) a lid pawl repelling magnet (46 Figure 3); 
a sliding switch actuator (44 Figure 3 – Hapke) configured for sliding back and forth in a reciprocal motion  (47 Figure 3, Col 5 Lines 13-16) within the circuit board assembly, wherein the sliding switch actuator receives and retains a switch actuator repelling magnet (48 Figure 3), such that the lid pawl repelling magnet and the switch actuator repelling magnet are configured with like poles in a facing relationship (N poles of 46 and 48, Figure 3) to repel each other when the lid pawl is moved into the actuation zone (Figure 3) of the locking mechanism; 
a lid switch (LID SWITCH, Figure 10) mounted on the circuit board assembly including a lid switch button (50 Figure 3), wherein magnetic repulsion from the two like poles of the respective switch actuator repelling magnet and the lid pawl repelling magnet facing each other in the actuation zone moves the sliding switch actuator into an actuation position with the lid switch button (Col 5 Para 3), thus completing the circuit (see 76, Figure 10), thereby allowing the appliance to operate (Col 5 Para 5); and 
a locking pin (40 Figure 2) movable between a retracted, unlocked, position (locking pin aperture 31 aligned with strike aperture 24, Col 4 Para 9) and an extended, locked position (40 Figure 2) such that the locking pin obstructs the lid pawl when in the locked position (Col 5 Para 2), preventing the lid pawl from being withdrawn from that of the appliance, wherein the locking pin is configured to break off the detached lower section of the lid pawl when the lid is forced open and pulled over the locking pin  (by supplying the breakage force, Para 0099 – Larkner), taking the lid pawl repelling magnet with it, thereby prevents the sliding switch actuator from engaging the lid switch, so that the lid switch button cannot be actuated, rendering the appliance inoperable (due to the absence of magnetic actuation, Col 5 Para 5 – Hapke).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675